PER CURIAM.
In this worker’s compensation case, appellants raise the following three questions for review: Whether the JCC’s award of permanent total disability (PTD) supplemental benefits is supported by competent substantial evidence; whether payment of PTD supplemental benefits was timely commenced; and, whether the JCC properly awarded attorney’s fees costs, penalties and interest?
With respect to the first two issues, we affirm. With respect to the third issue, however, because we find that the JCC’s order does not clearly reflect the statutory basis for the award of fees, costs, penalties and interest, we remand for clarification of the award.
Affirmed in part; reversed and remanded in part.
BOOTH, BARFIELD and MINER, JJ., concur.